Case 1:20-cv-04408-BMC Document 8-3 Filed 11/01/20 Page 1 of 1 PagelD #: 49

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

aeserapenesocse cence neioerqemmnenonennna nee cake ha. apa x
JAY WINEGARD, on behalf of himself and all
others similarly situated,
AFFIRMATION OF SERVICE
Plaintiff(s),
Case No.: 1:20-cv-04408-BMC
-against-
WARRIOR CUSTOM GOLF, INC.
d/b/a www.warriorcustomgolf.com,
Defendant(s).
ee ee ee XK

I, Mitchell Segal, declare under penalty of perjury that | have served a copy of the attached
REQUEST FOR CERTIFICATE OF DEFAULT, AFFIRMATION IN SUPPORT OF REQUEST
FOR CERTIFICATE OF DEFAULT and PROPOSED CERTIFICATE OF DEFAULT on
October 30, 2020 by mailing it to Defendant! WARRIOR CUSTOM GOLF, INC. d/b/a
www.warriorcustomgolf.com whose address is:

WARRIOR CUSTOM GOLF, INC.

d/b/a www.warriorcustomgolf.com

15 Mason

Irvine, CA 92618

Dated: Manhasset, New York
October 30, 2020. Respectfully submitted,

/s/_ Mitchell Segal

 

Mitchell Segal, Esq.

Law Offices of Mitchell S. Segal, P.C.
Attorney For Plaintiff

1129 Northern Boulevard, Suite 404
Manhasset, New York 11030

Tel.: (516) 415-0100

Fax: (516) 706-6631
msegal(@segallegal.com
